PER CURIAM.
This appeal involves an order of the trial court fixing the amount of fee payable to counsel for the workman out of the Industrial Accident Fund as provided in § 27-115, W.S.1957, C.1967, of the Workmen’s Compensation Law. The record on appeal was filed in this court on February 6, 1970, and the brief of appellant was due to be filed within 15 days thereafter. Appellant’s brief was not filed until April 6, 1970. The employer and the Workmen’s Compensation Department have now filed a joint motion to dismiss the appeal for failure of appellant to comply with the rule. Counsel for appellant concedes that his failure to file his brief within time was occasioned by a misapprehension of our rule fixing the time. The circumstances are not such as to warrant excusing counsel’s neglect. See Savage v. Wyoming State Treasurer ex rel. Workmen’s Compensation Department, Wyo., 451 P.2d 796.
Dismissed.